                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


PATRICK YERBY, derivatively on behalf of
TIVITY HEALTH, INC.,                          C.A. No. 20-cv-903-RGA
      Plaintiff,
      v.
DONATO J. TRAMUTO, ADAM C.
HOLLAND, DAWN M. ZIER, SARAH J.
FINLEY, ROBERT GRECZYN, JR., PETER A.
HUDSON, BETH M. JACOB, BRADLEY S.
KARRO, PAUL H. KECKLEY, BENJAMIN A.
KIRSHNER, LEE A. SHAPIRO, ARCHELLE
GEORGIOU, DANIEL G. TULLY, and KEVIN
G. WILLIS,
      Defendants,
      and
TIVITY HEALTH, INC.,
      Nominal Defendant.
THOMAS R. CONTE and MELVYN KLEIN,
Derivatively On Behalf Of TIVITY HEALTH,      C.A. No. 20-cv-905-RGA
INC.,
                         Plaintiffs,
                   v.
ROBERT J. GRECZYN, JR., KEVIN G.WILLIS,
SARA J. FINLEY, PETER A. HUDSON, BETH
M. JACOB, BRADLEY S. KARRO, LEE A.
SHAPIRO, PAUL H. KECKLEY, DANIEL G.
TULLY, and BENJAMIN A. KIRSHNER,

                         Defendants,
                   and

TIVITY HEALTH, INC.,
                         Nominal Defendant.
 MARK RIDENOUR, Derivatively on Behalf
 of TIVITY HEALTH, INC.,
                                                       C.A. No. 20-cv-973-RGA
                        Plaintiff,
 v.
 KEVIN G. WILLIS, SARA J. FINLEY,
 ROBERT J. GRECZYN, JR., PETER A.
 HUDSON, BETH M. JACOB, BRADLEY
 S. KARRO, PAUL H. KECKLEY,
 BENJAMIN A. KIRSHNER, LEE A.
 SHAPIRO, DAWN M. ZIER, ARCHELLE
 GEORGIOU, DANIEL G. TULLY,
 DONATO TRAMUTO, and ADAM C.
 HOLLAND,
                        Defendants,
 -and-
 TIVITY HEALTH, INC., a Delaware
 corporation,
                        Nominal Defendant.

                 JOINT STIPULATION AND ORDER CONSOLIDATING
                RELATED SHAREHOLDER DERIVATIVE ACTIONS AND
                    ESTABLISHING A LEADERSHIP STRUCTURE

         WHEREAS, on July 2, 2020, plaintiff Patrick Yerby (“Plaintiff Yerby”) filed a shareholder

derivative action on behalf of nominal defendant Tivity Health, Inc. (“Tivity” or the “Company”)

in this Court alleging breaches of fiduciary duty, unjust enrichment, waste of corporate assets,

abuse of control, gross mismanagement, and violations of Sections 14(a), 10(b), and 20(a) of the

Securities Exchange Act of 1934 (the “Exchange Act”) against defendants Donato J. Tramuto,

Adam C. Holland, Dawn M. Zier, Sarah J. Finley, Robert Greczyn, Jr., Peter A. Hudson, Beth M.

Jacob, Bradley S. Karro, Paul H. Keckley, Benjamin A. Kirshner, Lee A. Shapiro, Archelle

Georgiou, Daniel G. Tully, and Kevin G. Willis (collectively “Individual Defendants” and together

with the Company, “Defendants”), captioned Yerby v. Tramuto, et al., Case No. 20-cv-903-RGA

(the “Yerby Action”);

                                                 2
       WHEREAS, also on July 2, 2020, plaintiffs Thomas R. Conte and Melvyn Klein

(“Plaintiffs Conte and Klein”) filed another shareholder derivative action on behalf of Tivity in

this Court alleging breaches of fiduciary duty, waste of corporate assets, and unjust enrichment

against certain of the Individual Defendants, captioned Conte et al., v. Greczyn, et al., Case No.

20-cv-905-RGA (the “Conte Action”);1

       WHEREAS, on July 22, 2020, plaintiff Mark Ridenour (“Plaintiff Ridenour” and together

with Plaintiffs Conte and Klein and Plaintiff Yerby, “Plaintiffs”) filed another shareholder

derivative action in this Court alleging substantially similar facts and making substantially similar

claims against the same defendants as the Yerby Action, captioned Ridenour v. Wills, et al., Case

No. 20-cv-973-RGA (the “Ridenour Action,” and together with the Yerby Action and the Conte

Action, the “Related Derivative Actions”);

       WHEREAS, on July 23, 2020, Plaintiff Yerby and Defendants stipulated to extend the time

for Defendants to respond to the complaint filed in the Yerby Action, as Plaintiff Yerby sought to

consolidate the Yerby Action with the Conte Action and the Ridenour Action. This Court so

ordered that stipulation on July 28, 2020;

       WHEREAS, on July 28, 2020, Plaintiff Ridenour and Defendants filed a similar stipulation

in the Ridenour Action, to extend the time for Defendants to respond to the complaint filed in the

Ridenour Action, as Plaintiff Ridenour sought to consolidate the Ridenour Action with the Yerby

Action and the Conte Action. This Court so ordered that stipulation on July 29, 2020;

       WHEREAS, on August 10, 2020, Plaintiffs Conte and Klein and certain of the Defendants

filed a similar stipulation in the Conte Action, staying any deadline for defendants to respond to




1
 The Conte Action names all of the Defendants except Donato J. Tramuto, Adam C. Holland,
Dawn M. Zier, and Archelle Georgiou.
                                                 3
the complaint filed in the Conte Action, as the plaintiffs sought to discuss possible consolidation

of the Conte Action with the Yerby and Ridenour Actions. This Court so ordered that stipulation

on August 11, 2020;

       WHEREAS, Defendants are all represented by the same counsel;

       WHEREAS, under Fed. R. Civ. P. 42(a), when actions involve “a common question of law

or fact,” the Court may “(1) join for hearing or trial any or all matters at issue in the actions;

(2) consolidate the actions; or (3) issue any other orders to avoid unnecessary cost or delay”;

       WHEREAS, the Related Derivative Actions challenge substantially the same alleged

conduct by the same Company directors and officers and involve substantially the same questions

of law and fact;

       WHEREAS, the parties therefore respectfully submit that consolidation of the Related

Derivative Actions is appropriate;

       WHEREAS, to avoid potentially duplicative actions and to prevent any waste of the

Court’s and nominal defendant’s resources, the parties agree that the Related Derivative Actions

should be consolidated for all purposes, including pre-trial proceedings and trial, into a single

consolidated action;

       WHEREAS, in order to realize the efficiencies made possible by consolidation of the

Related Derivative Actions, Plaintiffs agree that The Brown Law Firm, P.C., the resume of which

is attached hereto as Exhibit A, shall be designated as Lead Counsel representing plaintiffs in the

consolidated action;

       WHEREAS, Plaintiffs also agree that Farnan LLP shall be designated Liaison Counsel

representing plaintiffs in the consolidated action;




                                                  4
       WHEREAS, without waiving any rights, arguments or defenses, Defendants agree the

Related Derivative Actions should be consolidated and take no position regarding appointment of

Lead Counsel or Liaison Counsel;

       WHEREAS, this stipulation is not a waiver of any of the parties’ rights, remedies, claims,

or defenses.

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, and upon approval

and entry by the Court shall be ORDERED, as follows:

       1.      The following actions are hereby consolidated for all purposes, including pre-trial

proceedings and trial, under Case No. 20-cv-903-RGA (the “Consolidated Action”), pursuant to

Federal Rule of Civil Procedure 42(a):

       Case Name                             Case Number                   Date Filed

       Yerby v. Tramuto, et al.              20-cv-903-RGA                 July 2, 2020

       Conte et al., v. Greczyn, et al.      20-cv-905-RGA                 July 2, 2020

       Ridenour v. Wills, et al.             20-cv-973-RGA                 July 22, 2020

       2.      Every pleading filed in the Consolidated Action, or in any separate action included

herein, must bear the following caption:

                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


       IN RE TIVITY HEALTH, INC.                      Lead Case No.20-cv-903-RGA
       DERIVATIVE LITIGATION



       3.      All papers filed in connection with the Consolidated Action will be maintained in

one file under Lead Case No. 20-cv-903-RGA.

       4.      Lead Counsel for plaintiffs for the conduct of the Consolidated Action shall be:


                                                5
                                 THE BROWN LAW FIRM, P.C.
                                           Timothy Brown
                                        240 Townsend Square
                                       Oyster Bay, NY 11771
                                    Telephone: (516) 922-5427
                                    Facsimile: (516) 344-6204
                                Email: tbrown@thebrownlawfirm.net

       5.      Plaintiffs’ Lead Counsel shall have the sole authority to speak for plaintiffs in all

matters regarding pre-trial procedure, trial, and settlement negotiations, and shall make all work

assignments in such manner as to facilitate the orderly and efficient prosecution of this litigation

and to avoid duplicative or unproductive effort.

       6.      Lead Counsel will be responsible for coordinating all activities and appearances on

behalf of plaintiffs. No motion, request for discovery, or other pre-trial or trial proceedings will

be initiated or filed by any plaintiffs except through Lead Counsel.

       7.      Liaison Counsel for plaintiffs for the conduct of the Consolidated Action shall be:

                                         FARNAN LLP
                                 Brian E. Farnan (Bar No. 4089)
                                 Michael J. Farnan (Bar No. 5165)
                                  919 N. Market St., 12th Floor
                                     Wilmington, DE 19801
                                   Telephone: (302) 777-0300
                                    Facsimile: (302) 777-0301
                                 Email: bfarnan@farnanlaw.com
                                 Email: mfarnan@farnanlaw.com

       8.      Plaintiffs’ Liaison Counsel shall be available and responsible for communications

to and from this Court, including distributing orders and other directions from the Court to counsel.

Liaison Counsel shall be responsible for creating and maintaining a master service list of all parties

and their respective counsel.




                                                   6
         9.    Defendants’ counsel may rely upon all agreements made with Lead Counsel, or

other duly authorized representative of Lead Counsel, and such agreements shall be binding on all

Plaintiffs.

         10.   This Order shall apply to each derivative case arising out of the same, or

substantially the same, transactions or events as these cases, which is subsequently filed in,

removed to, reassigned to, or transferred to this Court. When a derivative case that properly

belongs as part of In re Tivity Health, Inc. Derivative Litigation, Lead Case No. 20-cv-903-RGA,

is hereafter filed in this Court, removed to this Court, reassigned to this Court, or transferred here

from another court, this Court requests the assistance of counsel in calling to the attention of the

Clerk of the Court the filing, reassignment, or transfer of any case that might properly be

consolidated as part of In re Tivity Health, Inc. Derivative Litigation, Lead Case No. 20-cv-903-

RGA, and counsel are to assist in assuring that counsel in subsequent actions receive notice of this

order.

         11.   Within thirty (30) days of the date that the Court enters this order, the parties shall

meet and confer regarding a proposed schedule to submit with the Court.

         12.   This Stipulation is without prejudice to any and all other defenses Defendants may

assert in this or any of the above-referenced actions and without prejudice to any and all claims

Plaintiffs may assert.

         IN WITNESS WHEREOF, the parties, through their undersigned counsel, have executed

this Stipulation as of this 24th September, 2020.




                                                    7
                                                    Respectfully submitted,

FARNAN LLP                                          MORRIS, NICHOLS, ARSHT &
                                                    TUNNEL LLP
/s/ Brian E. Farnan
Brian E. Farnan (Bar No. 4089)                      /s/ Jennifer A. Ward
Michael J. Farnan (Bar No. 5165)                    D. McKinley Measley (#5108)
919 N. Market St., 12th Floor                       Jennifer A. Ward (#6476)
Wilmington, DE 19801                                1201 N. Market Street
Telephone: (302) 777-0300                           P.O. Box 1347
Facsimile: (302) 777-0301                           Wilmington, DE 19899-1347
Email: bfarnan@farnanlaw.com                        (302) 658-9200
Email: mfarnan@farnanlaw.com                        dmeasley@mnat.com
                                                    jward@mnat.com
Counsel for Plaintiffs Yerby and Ridenour
and [Proposed] Liaison Counsel for Plaintiffs       OF COUNSEL:

THE BROWN LAW FIRM, P.C.                            KING & SPALDING LLP
Timothy Brown                                       Jessica P. Corley
240 Townsend Square                                 Lisa R. Bugni
Oyster Bay, NY 11771                                1180 Peachtree Street NE
Telephone: (516) 922-5427                           Atlanta, GA 30309
Facsimile: (516) 344-6204                           Telephone: (404) 572-4600
Email: tbrown@thebrownlawfirm.net                   jpcorley@kslaw.com
                                                    lbugni@kslaw.com
Counsel for Plaintiff Yerby and [Proposed] Lead
Counsel for Plaintiffs                              Counsel for Defendants

THE ROSEN LAW FIRM, P.A.
Phillip Kim
275 Madison Avenue, 40th Floor
New York, NY 10016
Telephone: (212) 686-1060
Facsimile: (212) 202-3827
pkim@rosenlegal.com

Counsel for Plaintiff Yerby

LEVI & KORSINSKY, LLP
Gregory M. Nespole
55 Broadway, 10th Floor
New York, NY 10006
Telephone: (212) 363-7500
Email: gnespole@zlk.com

Counsel for Plaintiff Ridenour


                                                8
O’KELLY & ERNST, LLC

/s/ Ryan Ernst
Ryan Ernst (Bar No. 4788)
824 N. Market Street, Suite 1001A
Wilmington, DE 19801
Telephone: (302) 778-4000
Email: rernst@oelegal.com

GAINEY McKENNA & EGLESTON
Thomas J. McKenna
Gregory M. Egleston
501 Fifth Avenue, 19th Floor
New York, NY 10017
Telephone: (212) 983-1300
Email: tjmckenna@gme-law.com
Email: gegleston@gme-law.com

Counsel for Plaintiffs Conte and Klein



IT IS SO ORDERED this ____ day of _________________, 2020.



                                             ____________________________________
                                               HON. RICHARD G. ANDREWS
                                               UNITED STATES DISTRICT JUDGE




                                         9
EXHIBIT A
                          THE BROWN LAW FIRM, P.C.
                                BIOGRAPHY
        The Brown Law Firm, P.C. is a complex business litigation firm located in Oyster Bay, in

Long Island, New York. The firm specializes in shareholder derivative litigation in courts

throughout the country.

TIMOTHY BROWN – MANAGING ATTORNEY

        In January 2014, Mr. Brown founded the Brown Law Firm, which specializes in

shareholder derivative litigation.   Since the Brown Law Firm’s inception, the number of

shareholder derivative actions that the firm prosecutes has grown exponentially. Every year

since then, the Brown Law Firm has achieved and achieves favorable settlements in numerous

shareholder derivative actions, providing substantial benefits to publicly traded companies and

their investors.

        Since shortly after Mr. Brown graduated from law school, through 2013, Mr. Brown was

a litigator at a major national law firm. Mr. Brown’s prior firm specializes in representing

plaintiffs in securities class actions and shareholder derivative actions in courts throughout the

country. There, Mr. Brown had a leadership role in achieving numerous multi-million dollar

settlements of class action suits.

        In 2004, Mr. Brown graduated from the University of Chicago Law School at which he

was a recipient of a merit scholarship awarded to the top two percent of all applicants. Mr.

Brown received his B.A. in Business Economics, magna cum laude, from Brown University in

2001.

        Mr. Brown is admitted to the bar of the State of New York and admitted to practice in the

United States District Court for the Southern District of New York, the United States District

                                                1
Court for the Eastern District of New York, and the United States District Court for the Western

District of New York.

SAADIA J. HASHMI – ASSOCIATE

        Ms. Hashmi received her J.D. from The University of Texas at Austin School of Law in

May 2018. Ms. Hashmi was a staff editor on the TEXAS JOURNAL ON CIVIL LIBERTIES &

CIVIL RIGHTS. Ms. Hashmi received her B.A. in American Studies, magna cum laude, from

the University of Texas at Dallas.

        Ms. Hashmi is admitted to the bar of the State of New York and admitted to practice in

the United States District Court for the Southern District of New York.

ROBERT B. KAPLAN – ASSOCIATE

        Mr. Kaplan focuses his practice in shareholder derivative litigation as an associate at the

firm.

        Prior to joining the firm, Mr. Kaplan worked as an associate at Schnader Harrison Segal

& Lewis, LLP. Mr. Kaplan clerked for the Honorable Pam Jackman Brown, New York State,

Supreme Court, Queens County and worked as a fellow to the Honorable Leonard B. Austin,

New York State, Supreme Court, Appellate Division, Second Judicial Department.

        Mr. Kaplan received his J.D., cum laude, from the Maurice A. Deane School of Law at

Hofstra University in 2016. During law school, he served as an Associate Editor on the Hofstra

Law Review. Mr. Kaplan received his B.A. in Economics and Philosophy, Politics and Law from

Binghamton University.

        Mr. Kaplan is admitted to the bar of the State of New York and admitted to practice in

the United States District Court for the Southern District of New York.




                                                 2
GARION T. LIBERTI – LAW CLERK

       Mr. Liberti received his J.D. from Cornell Law School in May 2019. He was an associate

on Cornell’s LII Supreme Court Bulletin. Garion received Bachelor of Arts degrees in Political

Science and Philosophy, summa cum laude, from the University of Central Florida in 2016.

       Mr. Liberti’s admission to the New York Bar is pending.

ROBERT C. MOEST – OF COUNSEL

       Mr. Moest’s office is in Santa Monica, California. Until 1999, and for more than two

decades, Mr. Moest was a partner at Fleishman, Fisher & Moest, a litigation firm in Los Angeles.

Robert’s partner Stanley Fleishman was revered for being a pioneer in the field of constitutional

rights and for winning countless 1st Amendment and civil rights lawsuits, including about a

dozen victories before the U.S. Supreme Court.

       Mr. Moest maintains a civil trial, writ and appellate litigation practice, emphasizing 1st

Amendment, constitutional and other civil rights, shareholder actions, commercial and real estate

litigation, health care, administrative law and licensing, and land use. His practice is divided

between federal and state practice. Mr. Moest has been counsel in more than 100 appeals,

leading to more than forty reported decisions. Mr. Moest has jury and court trial experience in

courts throughout the United States.

       Mr. Moest was a founding member of the California Academy of Attorneys for Health

Care Professionals, Co-counsel on Los Angeles County Jail Over-detention Team (successful

class action suits seeking injunctive relief and damages against systematic over-detention of

inmates in Los Angeles County Jail); and was a member of the Board of Directors, Higher

Education Research Institute (since incorporated into UCLA School of Higher Education).

       Mr. Moest graduated from the UCLA School of Law in 1974, in the top ten percent of his


                                                 3
class. He earned his undergraduate degree from Amherst College.

       Mr. Moest is a member of the California bar, and the bars for the Central, Southern,

Northern and Eastern federal districts in California, the United States Court of Appeals for the

Second, Third, Ninth, and Tenth Federal Circuits, and the United States Supreme Court.




                                               4
